IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,329-02


                        EX PARTE LEONARDO VASQUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2012-DCR-2913-B IN THE 138TH DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to thirty years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court has determined that counsel was timely appointed, but was never notified of

that appointment, so did not take steps to perfect an appeal of this cause. The trial court recommends
                                                                                                      2

granting an out-of-time appeal. We find that Applicant is entitled to the opportunity to file an out-of-

time appeal of the judgment of conviction in Cause No. 2012-DCR-2913 from the 138th District

Court of Cameron County due to a breakdown in the system. Ex parte Riley, 193 S.W.3d 900 (Tex.

Crim. App. 2003).

        Applicant is ordered returned to that time at which he may give a written notice of appeal so

that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 25, 2017
Do not publish